NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



BLUE ANGEL ENTERPRISES, INC.,          )
d/b/a BLUE ANGEL RESIDENCES,           )
                                       )
             Appellant,                )
                                       )
v.                                     )    Case No. 2D19-3810
                                       )
AGENCY FOR HEALTH CARE                 )
ADMINISTRATION,                        )
                                       )
             Appellee.                 )
                                       )

Opinion filed September 25, 2020.

Appeal from the Agency For Health Care
Administration.

Frank Bane of Frank Bane Law, St.
Petersburg, for Appellant.

Nicholas A. Merlin, Senior Attorney,
Tallahassee, for Appellee Agency for
Health Care Administration.



PER CURIAM.


             Affirmed.


CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., and CASE, JAMES R., ASSOCIATE
SENIOR JUDGE, Concur.